 


110 HR 1263 IH: Iraq Benchmarks Act
U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1263 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2007 
Mr. Berman introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Rules and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To redeploy United States Armed Forces from the non-Kurdish areas of Iraq if certain security, political, and economic benchmarks relating to Iraq are not met, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Iraq Benchmarks Act.  
2.Redeployment of United States Armed Forces from the non-Kurdish areas of Iraq 
(a)Redeployment of Armed Forces from IraqIf the President is unable to make the determinations described in section 3 subject to the deadlines specified in such section, or if a joint resolution described in section 4 disapproving any such determination is enacted into law, then the Secretary of Defense shall, not later than 30 days after the applicable deadline specified in section 3 or the date of the enactment of the joint resolution, as the case may be, commence the redeployment of the Armed Forces from the non-Kurdish areas of Iraq, and complete such redeployment not later than 180 days after the date of the commencement of such redeployment. 
(b)Prohibition on use of funds To continue deployment of Armed Forces in IraqExcept as provided in subsection (c), funds appropriated or otherwise made available under any provision of law may not be obligated or expended to deploy or continue to deploy members or units of the Armed Forces in the non-Kurdish areas of Iraq after the conclusion of the 180-day period for redeployment specified in subsection (a). 
(c)ExceptionsThe Secretary of Defense may deploy members of the Armed Forces in the non-Kurdish areas of Iraq for purposes of— 
(1)providing security for the United States Embassy and other United States diplomatic facilities in Iraq; 
(2)engaging in limited operations, involving less than 500 members of the Armed Forces, to kill or capture members of al-Qaeda and other terrorist organizations that pose a threat to the national security of the United States; and 
(3)training members of the Iraqi Security Forces. 
3.Determinations regarding the achievement of security, political, and economic benchmarks accepted by the Government of Iraq 
(a)DeterminationsThe determinations referred to in section 2(a) are— 
(1)a determination by the President on or before July 1, 2007, and every 90 days thereafter, that the Government of Iraq— 
(A)is delivering necessary Iraqi Security Forces for Baghdad and protecting such Forces from political interference; 
(B)is intensifying efforts to build balanced security forces throughout Iraq that provide even-handed security for all Iraqis; 
(C)has given United States Armed Forces and Iraqi Security Forces the authority to pursue all extremists, including Sunni insurgents and Shiite militias; 
(D)is making substantial progress in meeting its commitment to pursue reconciliation initiatives, including the enactment of a law to provide for the equitable distribution of oil and gas revenues, the enactment of a revised de-Baathification law to provide for the meaningful participation of Sunni Arabs at all levels of the Government of Iraq, and the holding of provincial elections; and 
(E)is making substantial progress in providing the even-handed delivery of services and resources to all Iraqis; and 
(2)a determination by the President on or before October 1, 2007, and every 90 days thereafter, that the Government of Iraq and United States Armed Forces are making substantial progress in reducing the level of sectarian violence in Iraq. 
(b)Transmission to CongressThe President shall transmit any determination made under subsection (a) to the Congress within three calendar days of making such determination, along with a report in classified and unclassified form detailing the basis for such determination. 
4.Joint resolution disapproving presidential determination 
(a)Contents of resolutionFor purposes of this section, a joint resolution referred to in section 2(a) is a joint resolution of the two Houses of Congress, which does not contain a preamble, and the sole matter after the resolving clause of which is as follows: That the Congress disapproves the determination of the President relating to ____ transmitted to the Congress pursuant to section 3(b) of the Iraq Benchmarks Act on _____., with the first blank space being filled with a description of the applicable determination or determinations and the second blank space being filled with the appropriate date. 
(b)Introduction of resolution 
(1)In generalA joint resolution described in subsection (a) may be introduced at any time during the 90-day period beginning on the date on which the President transmits to Congress a determination or determinations described in section 3 in accordance with an applicable deadline described in such section. During the first 30 days of the 90-day period specified in the preceding sentence, a joint resolution will be considered to be a joint resolution described in subsection (a) only if it is introduced in the House of Representatives by the majority leader or minority leader of the House or introduced in the Senate by the majority leader or minority leader of the Senate.  
(2)LimitationAfter a committee reports, or is discharged from further consideration of, a joint resolution disapproving a determination or determinations described in section 3 for an applicable deadline described in such section it shall not be in order to move to proceed to the consideration of another joint resolution disapproving such determination or determinations in either House.  
(c)Referral to committeesA joint resolution described in subsection (a) introduced in the House of Representatives shall be referred to the Committee on Armed Services and a joint resolution described in subsection (a) introduced in the Senate shall be referred to the Committee on Armed Services. 
(d)Discharge of committeesIf the committee of either House to which a joint resolution described in subsection (a) has been referred has not reported such joint resolution at the end of 10 calendar days (excluding Saturdays, Sundays, or legal holidays, except when the relevant House is in session on such a day) after its introduction, such committee shall be discharged from further consideration of such joint resolution, and such joint resolution shall be placed on the appropriate calendar of the relevant House. 
(e)Floor consideration in the House of Representatives and Senate 
(1)In generalOn or after the third calendar day (excluding Saturdays, Sundays, or legal holidays, except when the relevant House is in session on such a day) after the date on which the committee to which a joint resolution described in subsection (a) is referred has reported, or has been discharged from further consideration of, such a joint resolution, it shall be in order for any Member of the relevant House to move to proceed to the consideration of the joint resolution. A Member of the relevant House may make the motion only on the day after the calendar day on which the Member announces to the relevant House the Member’s intention to do so. Such motion shall be privileged and shall not be debatable. The motion shall not be subject to amendment or to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the relevant House shall immediately proceed to consideration of the joint resolution which shall remain the unfinished business until disposed of. 
(2)DebateDebate on a joint resolution described in subsection (a) and on all debatable motions and appeals in connection therewith, shall be limited to not more than 36 hours in the House of Representatives and not more than 50 hours in the Senate, which shall be divided equally between those favoring and those opposing the joint resolution. An amendment to the joint resolution shall not be in order. A motion to further limit debate shall be in order and shall not be debatable. A motion to table, a motion to postpone, or a motion to recommit the joint resolution shall not be in order. A motion to reconsider the vote by which the joint resolution is agreed to or disagreed to shall not be in order. 
(3)AppealsAppeals from the decisions of the Chair to the procedure relating to a joint resolution described in subsection (a) shall be decided without debate. 
(f)Consideration by the Other HouseIf, before the passage by one House of a joint resolution described in subsection (a) of that House disapproving a determination or determinations described in section 3 for an applicable deadline described in such section, that House receives a joint resolution described in subsection (a) from the other House disapproving the same determination or determinations, then the following procedures shall apply: 
(1)The joint resolution of the other House shall not be referred to a committee and may not be considered in the House receiving it except in the case of final passage as provided in paragraph (2)(B). 
(2)With respect to a joint resolution of the House receiving the joint resolution— 
(A)the procedure in that House shall be the same as if no joint resolution had been received from the other House; but 
(B)the vote on final passage shall be on the joint resolution of the other House. 
(3)Upon disposition of the joint resolution received from the other House, it shall no longer be in order to consider the joint resolution that originated in the receiving House. 
(g)Rules of House of Representatives and SenateThis section is enacted by Congress—  
(1)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such is deemed a part of the rules of each House, respectively, and such procedures supersede other rules only to the extent that they are inconsistent with such other rules; and  
(2)with the full recognition of the constitutional right of either House to change the rules (so far as relating to the procedures of that House) at any time, in the same manner, and to the same extent as any other rule of that House. 
5.Mandatory congressional approval of new plan to stabilize Iraq 
(a)In generalIf the President proposes a new plan to stabilize Iraq after the date of the enactment of this Act and prior to the redeployment of United States Armed Forces from Iraq, then— 
(1)the President shall promptly transmit a copy of such plan to Congress; and 
(2)the President may implement such plan only if a joint resolution described in subsection (b) approving such plan is enacted into law. 
(b)Joint resolution approving new plan To stabilize iraq 
(1)Contents of joint resolutionFor purposes of this section, a joint resolution referred to in subsection (a) is a joint resolution of the two Houses of Congress, the sole matter after the resolving clause of which is as follows: That the Congress approves the plan to stabilize Iraq transmitted by the President to the Congress pursuant to section 5(a)(1) of the Iraq Benchmarks Act on_____., with the blank space being filled with the appropriate date. 
(2)Procedures in the House of Representatives and SenateThe procedures described in subsections (b) through (f) of section 4 shall apply to a joint resolution described in paragraph (1) in the same manner and to the same extent as such procedures apply to a joint resolution described in section 4(a). 
6.DefinitionAs used in this Act, the term Armed Forces has the meaning given the term in section 101(a)(4) of title 10, United States Code.  
 
